Title: Norborne K. Thomas to Thomas Jefferson, 25 July 1812
From: Thomas, Norborne K.
To: Jefferson, Thomas


          Sir North Garden 25 July 1812
          I took the liberty of opening the letter you addresd to my Bro. John L Thomas under the impression that you were mistaken in supposing him to be in this county, he is at present in Richmond and cannot with any degree of convenience leave home until I return as we are connected in business, & one or the other is obliged to be always present—If you could with convenience to yourself delay the business until Sept Court he could then attend without difficulty, as I shall return to Richmond soon after Augt 01—
          Respectfully Yr ob stNorborne K Thomas
        